IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


GEORGE ROWANN,                            : No. 34 WM 2015
                                          :
                   Petitioner             :
                                          :
                                          :
             v.                           :
                                          :
                                          :
ERIE COUNTY COURT OF COMMON               :
PLEAS IN THE SIXTH JUDICIAL               :
DISTRICT OF PENNSYLVANIA,                 :
                                          :
                   Respondent             :


                                      ORDER


PER CURIAM
      AND NOW, this 22nd day of July, 2015, the Application for Leave to File Original

Process is GRANTED, and the Petition for Writ of Habeas Corpus is DENIED.